Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J), entered May 21, 2012 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated respondent’s parental rights with respect to the subject child.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father appeals from an order terminating his parental rights with respect to the subject child in this proceeding pursuant to Social Services Law § 384-b. We *1469reject the father’s contention that Family Court erred in denying his request for new assigned counsel. The right of an indigent party to assigned counsel under the Family Court Act is not absolute (see Matter of Petkovsek v Snyder, 251 AD2d 1088, 1089 [1998]). “ ‘In order to have substitute counsel appointed, a party must establish that good cause for release existed necessitating dismissal of assigned counsel’ ” (id.), and here the father failed to establish good cause. Present — Scudder, P.J., Peradotto, Lindley, Sconiers and Whalen, JJ.